UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6845



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERROL TURNER,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
99-560; CA-05-1105-PJM)


Submitted:   February 6, 2006          Decided:     February 17, 2006


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Errol Turner, Appellant Pro Se. Barbara Suzanne Skalla, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Errol   Turner    appeals    the     district      court’s      order

construing his Fed. R. Civ. P. 60(b) motion as an unauthorized

successive     motion   filed    under    28    U.S.C.   §    2255   (2000),    and

dismissing the motion for lack of jurisdiction.               An appeal may not

be taken from the final order in a § 2255 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).         A certificate of appealability will

not   issue    absent   “a   substantial       showing   of   the    denial    of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural ruling by the district court is likewise

debatable.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Turner has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

              We also construe Turner’s notice of appeal and informal

brief as an application to file a second or successive motion under

28 U.S.C. § 2255.       See United States v. Winestock, 340 F.3d 200,

208 (4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a movant must assert claims based on


                                     - 2 -
either   (1)   a   new   rule   of   constitutional    law,   previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review, or (2) newly discovered evidence sufficient to

establish that no reasonable factfinder would have found the movant

guilty of the offense.    28 U.S.C. § 2255 ¶ 8.       Turner’s claims do

not satisfy either of these standards.       We therefore decline to

authorize a successive § 2255 motion.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               DISMISSED




                                 - 3 -